Title: To James Madison from William Charles Coles Claiborne, 17 February 1808
From: Claiborne, William Charles Coles
To: Madison, James



Sir!
New-Orleans Feby. 17th. 1808.

Inclosed is a translation of a letter addressed to me by Governor Folch together with a Copy of the answer which (after consulting with the Collector of the District of Orleans) I returned thereto.  If an uninterrupted passage for Spanish Vessels to and from Bâton Rouge was permitted; or if the provisions of the Embargo Act, as regards our intercourse with the Inhabitants of the Florida’s be not inforced, Bâton Rouge, Mobile & Pensacola will become places of deposit for the Western produce, and from thence, it will be exported to Havanna’ & other Spanish Ports.
The desire expressed by Governor Folch to remove certain Military stores from Bâton Rouge is probably Sincere; But if permission had been granted him to purchase (for that purpose) two or more Vessels in New Orleans, I suspect the occasion would have been embraced to have conveyed also to Pensacola a supply of Flower & other provisions.
I trust my answer will be approved; It is couched in general terms and my conduct in relation to our intercourse with our Spanish neighbours will (under the circumstances of the case) be directed by a prudent discretion, until the instructions of the President shall be made known to me.
An English Sloop of War is at Anchor near the Balize, with a design (as is supposed) to intercept several Vessels expected daily from Vera-Crux with rich cargo’s.  I am Sir, with great respect, yo: mo: hble servt.

William C. C. Claiborne

